46 N.Y.2d 1037 (1979)
In the Matter of Susan W., Respondent,
v.
Amhad Q., Appellant.
Court of Appeals of the State of New York.
Submitted February 26, 1979.
Decided March 29, 1979.
Motion, insofar as it seeks leave to appeal from the order of the Appellate Division dated October 16, 1978 which affirmed orders of Family Court, denied.
Motion, insofar as it seeks leave to appeal from (1) orders of Family Court and (2) an order of the Appellate Division which denied a motion for reargument or for leave to appeal, dismissed upon the ground no appeal lies to the Court of Appeals from those orders.
Motion for an order directing that support payments be held in escrow pending disposition of the motion for leave to appeal dismissed as academic.